*563In opposition to defendants’ motion, plaintiffs failed to show that “facts essential to justify opposition may [have] exist[ed] but [could not] then be stated” so as to warrant the additional disclosure they sought (CPLR 3212 [f]). In light of the existing record, it is clear that further discovery would reveal no evidence that would raise an issue of fact as to the validity of the conditions subsequent in the Harlem property contract and deed.
Further, the record presents no issue of fact whether plaintiffs’ subsequent lease in the Bronx obviated their obligations with respect to the Harlem property. Indeed, the parties entered into a modification of the original deed to the Harlem property that reaffirmed the original conditions subsequent.
We have considered plaintiffs’ remaining contentions and find them without merit. Concur — Andrias, J.P, Saxe, Friedman, Moskowitz and Richter, JJ.